Citation Nr: 1648372	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran had active duty from December 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied a rating in excess of 20 percent for type II diabetes mellitus.

In May 2016, the Veteran filed a timely notice of disagreement (NOD) regarding the RO's April 2016 rating decision which denied entitlement to special monthly compensation based on aid and attendance.  This issue is not yet before the Board.


FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus treatment requires the use of oral hypoglycemic agents, but has not required restriction of activities for purposes of blood sugar control.

2.  The limitations on activity are imposed on the Veteran as a result of secondary disabilities, and not for control of the underlying disease of diabetes mellitus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an April 2011 letter.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the report of a July 2011 VA examination.  The July 2011 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate evaluation of the Veteran.  As such, the Board finds that the July 2011 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board observes that additional records have been have been associated with the claims file since his claim was last adjudicated.  However, a review of these records reflects that they are not relevant to the claim on appeal.  Accordingly, a waiver of RO consideration in the first instance is not necessary. 

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).




Factual Background and Analysis

The Veteran filed a claim for an increased rating for his service-connected diabetes mellitus disability which was received by VA in February 2011.  In his June 2013 substantive appeal, the Veteran contended that his activities were restricted due to his diabetic retinopathy which resulted in blindness.  

For the period under appeal, the Veteran's diabetes mellitus disability has been rated as 20 percent disabling under Diagnostic Code under Diagnostic Code 7913.  See 38 C.F.R. § 4.119 (2016). 

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The Veteran underwent a VA examination in July 2011.  The examiner noted that the Veteran had diabetes mellitus with an onset of 1991.  He was legally blind as a result of his diabetic retinopathy and was separately service connected for this condition.  He currently took insulin more than once daily and had no side effects from this treatment.  He was instructed to follow a restricted or special diet but he was not restricted in his ability to perform strenuous activities.  He had paresthesias and gait abnormality in the legs and hands as well as gastroesophageal reflux disease (GERD) as a result of his diabetes.  He also had erectile dysfunction as a result of his diabetic neuropathy.  The examiner noted that the Veteran had blindness, neuropathy and renal insufficiency that were related to his diabetes.  The Veteran was formerly employed as a factory worker but retired in 1989 due to chronic hip problems.  

In a June 2013 correspondence, a private physician indicated that the Veteran's blindness had affected his activities since 2004 and had prevented such activities such as driving, yard work, grooming and food preparation.

Based on the evidence, the Board does not find that the Veteran is entitled to an evaluation in excess of the current 20 percent disability rating for his service-connected type II diabetes mellitus disability.

As noted above, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require (1) insulin, (2) a restricted diet, and (3) regulation of activities.  These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).

The evidence of record further indicates that the Veteran's diabetes mellitus disability has required insulin and a restricted diet.  Thus, two out of the three requirements for a higher disability evaluation is met. 

However, there is no evidence of restriction of activity which would warrant an increased 40 percent disability evaluation.  Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. 
§ 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The objective medical evidence does not show that the Veteran's diabetes mellitus results in any regulation of activities.  On the contrary, the July 2011 VA examiner specifically noted that the Veteran was not restricted in his ability to perform strenuous activities.  

The Board therefore finds that no basis exists for the assignment of a schedular rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913. 

The Veteran, as noted above, has argued that his activities were restricted as he was legally blind due to his diabetes.  Additionally, the record has demonstrated that the Veteran has been significantly limited due to his diabetic neuropathy, diabetic retinopathy and renal dysfunction caused by diabetes.  However, these reports go to physical capacity, and not to blood sugar control.  They therefore do not fall within the manifestations contemplated by the applicable criteria. 

Additionally, the Board notes that the Veteran receives separate disability ratings for these disorders, and they are considered as disorders in their own right that are secondary to the service-connected diabetes, and are not a part of the diabetes mellitus rating itself.  Specifically, the Veteran has a 100 percent disability rating for diabetic retinopathy; a 60 percent disability rating for renal insufficiency associated with diabetes mellitus; a 10 percent rating for peripheral neuropathy of the right lower extremity associated with diabetes; a noncompensable rating for peripheral neuropathy of the right upper extremity associated with diabetes; a noncompensable rating for peripheral neuropathy of the left lower extremity associated with diabetes; a noncompensable rating for peripheral neuropathy of the left upper extremity associated with diabetes and a noncompensable rating for erectile dysfunction associated with diabetes.  See April 2016 rating decision.

Also, the Veteran has been awarded special monthly compensation based on account of loss of use of a creative organ, loss of use of one eye having only light perception, loss of use of one eye having only light perception and blindness of the other eye, and special monthly compensation based on based on diabetic retinopathy being independently ratable at 100 percent; all of which are associated with his diabetes mellitus disability.  38 U.S.C. 1114(k) and 38 CFR 3.350(a); 38 U.S.C. 1114(p) and 38 CFR 3.350(f)(4).
The Board notes that in rating other disabilities, these complaints and manifestations are considered and compensated as part of those separate conditions.  Even if the Board were to determine that the complaints fall within the Code 7913 criteria, they could not be relied upon to support a yet higher diabetes evaluation, as the symptoms and manifestations associated with these discrete service connection conditions cannot be considered when evaluating the diabetic process under Diagnostic Code 7913, as such a practice would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (The evaluation of the same manifestations or disability under different diagnoses is to be avoided).

Additionally, as the additional, separately rated service connected disabilities (which are secondary to the type II diabetes mellitus) are not in appellate status, these discrete issues may not be considered as part of the current appeal.

Accordingly, in the absence of evidence supporting the required element of regulation of activities the preponderance of the evidence is against the claim, and as such an increased 40 percent evaluation cannot be assigned for diabetes.

As the preponderance of the evidence is against the claim for a rating in excess of 20 percent for a type II diabetes mellitus disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected type II diabetes mellitus disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran indicates that his activities are restricted as he was legally blind due to his diabetes.  While the Board is sympathetic with these limitations, there is no evidence of record of an exceptional or unusual clinical picture not already contemplated by the rating criteria under 38 C.F.R. § 4.114, Diagnostic Code 7913.  As noted above, to the extent that the Veteran is suggesting his activities are restricted by his blindness, these complaints do not fall within the manifestations contemplated by the applicable criteria as his blindness is considered as a disorder in its own right that is secondary to the service-connected diabetes, and is not a part of the diabetes mellitus rating itself.  Accordingly, as the evidence does not demonstrate that the Veteran's type II diabetes mellitus disability is productive of an exceptional disability picture that is not contemplated by the schedular rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.





	(CONTINUED ON NEXT PAGE)
ORDER


Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


